Case 20-12322-KHK     Doc 26    Filed 12/01/20 Entered 12/01/20 18:40:05         Desc Main
                               Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


      In re: DYNAMIC SPORTS PERFORMANCE, LLC:
                                          :
                                          : Case No. 20-12322-KHK
                                          : Chapter 11
                        Debtor            :
      ____________________________________:


                  SECTION 1188(c) STATUS CONFERENCE REPORT

             The above-captioned debtor and debtor-in-possession (“Debtor”) has
      elected to file this case under subchapter V of Chapter 11 of Title 11 of the
      United States Code (the “Bankruptcy Code”). The Debtor files this report
      pursuant to Section 1188(c) of the Bankruptcy Code.

         1. Type of Plan of Reorganization. The Debtor intends to pursue the
            following type of plan of reorganization in this case:

             _X_ Consensual       _____ Nonconsensual _____ Undetermined

         2. Reasons for Type of Plan of Reorganization.

          The Debtor is a company that provides fitness classes, mostly online at the
      present, due to economic conditions at present created by the COVID-19
      pandemic. The total debt in this case is estimated at $20,139.98; It is hoped that
      the Debtor can pay this debt in regular payments over a three to five year period
      as the business recovers.




      _____________
      Nathan Fisher
      Fisher-Sandler, LLC
      3977 Chain Bridge Rd., #2
      Fairfax, VA 22030
      (703) 691-1642
      VSB #37161
Case 20-12322-KHK     Doc 26    Filed 12/01/20 Entered 12/01/20 18:40:05          Desc Main
                               Document      Page 2 of 3




         3. Communications with Parties in Interest. The Debtor has had
            discussions with the following parties in interest concerning the Debtor’s
            plan of reorganization.

            ___     Secured Creditors

            ___     Priority Claimants

            ___     Unsecured Creditors

            ___     Equity Interest Holders

            _x_     The Trustee

            _x_     Others, Describe:      Office of the United States Trustee personnel


         4. General Nature of Communications with Parties in Interest.

            The general nature of discussions has been that there is approximately
         $20,139.98 in total debt; to pay this over a 3 to 5 year period would require a
         monthly payment of roughly $400.00 to $500.00 per month. If the Debtor
         can recover from having to leave its training studio due to being unable to
         conduct in-person training in this economic environment, and can transition
         successfully to an online model, this can be achieved.

         5. Efforts to formulate a Plan of Reorganization.

         The Debtor is working on filing a Plan of Reorganization and hopes to have a
      Plan of Reorganization filed prior to the Status Conference to be held on
      December 15, 2020.

         6. Timing for Filing Plan of Reorganization. Does Debtor intend to file a
            plan of reorganization with the 90-day deadline imposed by 11 U.S.C.
            Section 1189(b) of the Bankruptcy Code?

                           _x_ YES                              ___ NO

      If “NO” is marked, please explain:

         7. Additional Information.
Case 20-12322-KHK     Doc 26    Filed 12/01/20 Entered 12/01/20 18:40:05   Desc Main
                               Document      Page 3 of 3



      Dated:        December 1, 2020

      By:           /s/ Darius Gilbert
                    Darius Gilbert
                    Owner


                                                    /s/ Nathan Fisher
                                                    Nathan Fisher
                                                    Fisher-Sandler, LLC
                                                    3977 Chain Bridge Rd., #2
                                                    Fairfax, VA 22030
                                                    (703) 691-1642
                                                    VSB #37161
